       Case 2:17-cr-00130-MCE Document 43 Filed 08/31/20 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     MAURICE ANTOINE JEFFERSON
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                )   Case No. 2:17-cr-00130-MCE-1
                                               )
11                    Plaintiff,               )
                                               )   ORDER TO FILE EXHIBIT C TO MOTION
12            vs.                              )   FOR COMPASSIONATE RELEASE UNDER
                                               )   SEAL
13    MAURICE ANTOINE JEFFERSON,               )
                                               )
14                    Defendant.               )
                                               )
15                                             )
16
             IS HEREBY ORDERED that the Request to Seal the Questionnaire in Mr. Maurice
17
     Antoine Jefferson’s case be GRANTED so that the private familial information is not available
18
     on the public docket. The Request and the Questionnaire shall be filed under seal. The records
19
     are to be provided to the Court and opposing counsel. These documents shall remain under seal
20
     until further Order of the Court.
21
             IT IS SO ORDERED.
22
     Dated: August 28, 2020
23
24
25
26
27
28
     Order to Seal Documents                        -1-
